IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JUDITH G. SAMER, EXECUTRIX OF THE : No. 243 MAL 2016
ESTATE OF WILLIAM R. SAMER,         :
DECEASED,                           :
                                    : Petition for Allowance of Appeal from
                 Petitioner         : the Order of the Commonwealth Court
                                    :
                                    :
           v.                       :
                                    :
                                    :
FRANK DASHNER, IV, CITY OF          :
BETHLEHEM SERVICE ELECTRIC          :
CABLE TV, INC. AND ALTRONICS, INC., :
                                    :
                 Respondent         :
                                    :
JUDITH G. SAMER, EXECUTRIX OF THE :
ESTATE OF WILLIAM R. SAMER,         :
DECEASED,                           :
                                    :
                 Petitioner         :
                                    :
                                    :
           v.                       :
                                    :
                                    :
ABE ALARM SERVICE AND MARK D.       :
WITHERS, INDIVIDUALLY, T/A AND      :
D/B/A ABE ALARM SERVICE,            :
                                    :
                 Respondent         :


                                   ORDER



PER CURIAM

      AND NOW, this 22nd day of September, 2016, the Petition for Allowance of

Appeal is DENIED.